Tilson, Judge:
The three appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the appraised values less any additions made by the importer on entry to meet advances by the appraiser in similar cases then pending on appeal, are equal to the *360price at the date of exportation of sucb merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade; that the foreign values of such or similar merchandise were not higher; and the record in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, was admitted in evidence herein.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.